Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s initial application filed 12 October 2020 and 5 January 2021.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
The disclosure is objected to because of the following informalities: reference label “202” is used to identify both the mount and the jaws.  
Appropriate correction is required.
The abstract of the disclosure is objected to because reference label “210” used to identify the jaws should be reference label “201”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “precision” and “ultraprecision in the claims are relative terms which render the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what requirements must be met to render a chuck as a “precision chuck” or to render a machining system as a “precision/ultraprecision machining system”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 15 recite the broad recitation “precision machining system”, and the claims also recite “ultraprecision machining system” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the limitation "a plurality of jaws" in line 1.  However, there is already antecedent basis for “jaws” in parent claim 1, making it unclear as to whether the limitation “a plurality of jaws” refers to the same jaws as those in claim 1, or to a new set of jaws.  For the purposes of examination, it has been assumed that “a plurality of jaws” refers to the same jaws.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tempest (US 6,443,462).
Regarding claim 1, Tempest discloses an adaptive precision chuck (embodiment of figure 3; it has been assumed that this collet chuck meets the requirement for “precision”, as there are no further limitations in the claim defining this requirement) for a precision/ultraprecision machining system (high-speed drill, not shown; it has been assumed that this high-speed drill meets the requirement for “precision/ultraprecision machining system”, as there are no further limitations in the claim defining this requirement), the chuck defining a mount (central bore) for receiving an object 1 wherein, when in use the centre of the mount is configured to be substantially concentric with an axis of rotation of the machining system, the chuck further including jaws (not labeled, central portions of the collet as seen in figure 3, and equivalent to jaws 2 of figure 1, hereafter identified as jaws 2) about the mount and a plurality of 
Regarding the intended use limitations “for receiving a workpiece” and “to engage the jaws upon a workpiece in the mount”, it is noted that the prior art used in the rejection is capable of being used for these functions.  In this case, while the collet is disclosed as being used for a high-speed drill, it is capable of being used in a system used to hold a workpiece for high-speed rotation.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 2, Tempest discloses wherein the adaptive precision chuck is formed as a single integrated device.
Regarding claim 4, Tempest discloses wherein the flexures include first flexures 3 and second flexures 6, the first flexures being configured to be responsive to rotational forces about the axis of rotation to engage the jaws 2 upon a workpiece in the mount.
Regarding claim 5, Tempest discloses further comprising a plurality of jaws 2 disposed about the mount, the first flexures 3 being configured to engage the jaws and cause the jaws to each apply a substantially equal force to the workpiece in the mount.
Regarding claim 6, Tempest discloses wherein the first flexures 3 are configured to apply a force via the jaws 2 to the workpiece that is at least partially dependent on the rotational forces applied to the chuck about the axis of rotation.
Regarding claim 7, Tempest discloses wherein the second flexures 6 are configured to be responsive to rotational forces about the axis of rotation to apply a centring force or forces on the chuck with respect to the machining system to maintain concentric alignment of the mount with the axis of rotation.
Regarding claim 8, Tempest discloses wherein each of the plurality of flexures 3/6 comprises a compliant elastic member configured to flex in response to rotational forces applied about the axis of rotation and return to a non-flexed state upon removal of the rotational forces.
Regarding claim 9, Tempest discloses wherein each flexure 3/6 is integrated into the chuck.
Regarding claim 10, Tempest discloses wherein the chuck is monolithic.
Regarding claim 15, Tempest discloses a precision/ultraprecision machining system (high-speed drill, not shown; it has been assumed that this high-speed drill meets the requirement for “precision/ultraprecision machining system”, as there are no further limitations in the claim defining this requirement) including an adaptive precision chuck (embodiment of figure 3; it has been assumed that this collet chuck meets the requirement for “precision”, as there are no further limitations in the claim defining this requirement), the chuck defining a mount (central bore) for receiving an object 1 wherein, when in use the centre of the mount is configured to be substantially concentric with an axis of rotation of the machining system, the chuck further including 
Regarding the intended use limitations “for receiving a workpiece”, “to engage the jaws upon a workpiece in the mount”, and “the adaptive precision chuck being configured to receive and retain a workpiece for machining by the machining system” it is noted that the prior art used in the rejection is capable of being used for these functions.  In this case, while the collet is disclosed as being used for a high-speed drill, the collet is capable of being used in a system used to hold a workpiece for high-speed rotation.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tempest.
Regarding claim 3, Tempest discloses the invention substantially as claimed, except Tempest does not disclose wherein the adaptive precision chuck is formed from titanium.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the chuck from titanium for the purpose of providing a desired strength to weight ratio, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)
Regarding claim 11, Tempest discloses the invention substantially as claimed, except Tempest does not disclose wherein the chuck is mountable via mounting means to the machining system, where the mounting means are screws as defined by 35 U.S.C. 112f.  However, the Examiner takes Official Notice that it is well known in the art of chucks to use screws to connect the chuck to a machining system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tempest in view of Supfina (DE 3204987).
Regarding claim 14, Tempest discloses the invention substantially as claimed, except Tempest does not disclose wherein the adaptive precision chuck is mountable to a vacuum chuck system of the machining system.  Supfina teaches the use of a machining system 14 that comprises a chuck 12 with jaws 37 that provide a clamping .

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Tempest in view of Barnes et al. (US 8,826,511).
Regarding claim 17, Tempest discloses the invention substantially as claimed, except Tempest does not disclose comprising a diamond turning machine.  Barnes et al. teaches the use of a workpiece holding system that is used for a manufacturing system that is a diamond turning lathe for the purpose of improving flatness of the workpiece and finer thickness control of the workpiece.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have replaced the manufacturing system of Tempest with the diamond turning lathe of Barnes et al. in order to be able to use the chuck in the high quality manufacturing of workpieces.

Allowable Subject Matter
Claims 12-13 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        22 March 2022